AMENDMENT NO. 2

THIS AMENDMENT NO. 2, dated as of February 18, 2009 (this “Amendment”), of that
certain Credit Agreement referenced below is by and among Euronet Worldwide,
Inc., a Delaware corporation (“EWI”), certain Subsidiaries and Affiliates of EWI
identified herein, as Borrowers and Guarantors, the undersigned Lenders, Bank of
America, N.A., as Administrative Agent for Domestic Loan Obligations and F/X
Obligations and, acting through its Mumbai Branch, as Administrative Agent for
all India Obligations, and Bank of America, as Collateral Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings provided in
the Credit Agreement.

W I T N E S S E T H

WHEREAS, multicurrency revolving and institutional term loan facilities have
been established in favor of the Borrowers pursuant to the terms of that certain
Credit Agreement, dated as of April 4, 2007 (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers named therein, the Guarantors named therein, the Lenders
identified therein, Bank of America, N.A., as Administrative Agent for Domestic
Loan Obligations and F/X Obligations and, acting through its Mumbai Branch, as
Administrative Agent for all India Obligations, and Bank of America, as
Collateral Agent;

WHEREAS, EWI has requested certain modifications to the Credit Agreement;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

1.         Acknowledgment. Section 2.06(b)(vi) of the Credit Agreement provides
for certain mandatory prepayments and termination of Commitments unless certain
conditions are satisfied with respect to the Convertible Debentures, including
demonstration by EWI of sufficient liquidity and pro forma compliance with the
financial covenants. Acknowledgment is hereby given that EWI has satisfied the
conditions in subclause (B) of Section 2.06(b)(vi) such that no mandatory
prepayment is required in respect of the next Repurchase Date for the
Convertible Debentures.

 

2.

Amendments to the Credit Agreement. The Credit Agreement is amended as follows:

 

2.1

Section 1.01 (Definitions) is amended in the following respects:

 

(a)

The definition of “Consolidated EBITDA” is amended to read as follows:

“Consolidated EBITDA” means, for any period for the Consolidated Group, without
duplication, the sum of (i) operating income, plus (ii) depreciation, plus (iii)
amortization, plus (iv) interest income from the operations of the Prepaid
Processing Segment, plus (v) certain one-time non-cash charges with the consent
of the Administrative Agent and the Required Lenders, plus (vi) non-cash
expenses recognized pursuant to FASB Statement No. 123(R) (Share-Based Payments)
plus (vii) net income from joint ventures and other minority interests owned by
members of the Consolidated Group when and as earned and received plus (viii) to
the extent deducted in the calculation of operating income, charges resulting
from the proposed acquisition of MoneyGram International, Inc. in an aggregate
amount not to exceed $4 million plus (ix)

 

--------------------------------------------------------------------------------



to the extent deducted in the calculation of operating income, one-time non-cash
charges for impairment of goodwill or other intangible assets taken during the
period ending December 31, 2008 and thereafter; provided that (A) appropriate
adjustments will be made in subsequent periods where cash payments are
subsequently made in respect of non-cash charges previously excluded under
clauses (v) and (vi) and (B) such calculations to exclude the effect of
extraordinary gains and losses and tax effects relating thereto Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.

(b)       The “except” clause in the definition of “Debt Transactions” is
amended to read as follows:

, except for Funded Debt permitted to be incurred pursuant to clauses (a)
through (o) of Section 8.03.

(c)        Clause (f) of the definition of “Equity Transactions” is amended to
read as follows:

(f)        of Capital Stock the proceeds of which are used to make payments
permitted on the Convertible Debentures in accordance with Section 8.10(b)(iii),
Section 8.10(b)(iv) or the “Notwithstanding” sentence at the end of Section
8.10.

(d)       The definition of “Permitted Disposition” is amended by deleting the
“and” at the end of clause (b), relabeling clause (c) as clause (d), and adding
a new clause (c) to read as follows:

(c)        the contribution of all or any portion of the assets of, or the
equity interests in, certain subsidiaries organized and operating in Spain
(including Euronet Movilcarga S.L. and Euronet Telerecarga, S.L.) into a
non-wholly owned joint venture otherwise permitted hereunder; and

2.2       In Section 2.06(b)(ii)(B) (Prepayments), the reference to “clause (b)”
in the first parenthetical is amended to be a reference to “clause (b) or (c)”.

 

2.3

In Section 7.11 (Use of Proceeds), the proviso is amended to read as follows:

provided that, notwithstanding anything contained herein to the contrary, Credit
Extensions may not be used for the repurchase or redemption of the Convertible
Debentures (it being understood that Credit Extensions shall not be deemed to
have been so used solely because Credit Extensions are outstanding at the time
of such repurchases or redemptions).

 

2.4

Section 8.01 (Liens) is amended in the following respects:

 

(a)

Subclause (m) is amended to read as follows:

(m)      rights or Liens granted to (1) vendors or suppliers of products,
content or services distributed or provided through processing networks of the
Consolidated Group (including, without limitation, those that supply PIN’s,
on-line mobile or long distance phone time (including, without limitation,
telephone operators and other vendors or suppliers, including Transport for
London; distributors of prepaid music, television and

 

2

 

--------------------------------------------------------------------------------



other services; and issuers of gift cards and other stored value cards)) in the
products or content supplied (including, without limitation, PIN inventory, PIN
accounts receivable (including the rights and Liens of mobile operators in the
Mobile Network Trust Arrangement) and any restricted cash accounts associated
with the purchase or sale of those products or content or (2) correspondent
payout agents to facilitate money transfers;

 

(b)

Subclause (o) is amended to read as follows:

(o)       cash collateral in an aggregate amount of up to €35 million to secure
letters of credit or bank guarantees permitted by Section 8.03(l);

 

2.5

Section 8.02 (Investments) is amended in the following respects:

 

(a)

Clause (i) is amended in the following respects:

(1)       In subclause (i), the references to “$25 million” are amended to read
“$50 million”; and

(2)       Subclause (iii) is amended to read “Foreign Subsidiaries that are
organized and operating under the laws of the Peoples Republic of China, whether
or not wholly-owned and whether or not a Guarantor, in an aggregate principal
amount not to exceed an amount equal to the remainder of $50 million minus the
aggregate amount of Indebtedness outstanding under Sections 8.03(e)(iii)(A) and
8.03(o)(iv)”.

(b)       Clause (j) is amended to change the section reference at the end of
the section from “Section 8.03(m)” to “Section 8.03(n)”.

(c)        The existing subclause (m) is relabeled as subclause (n) and a new
subclause (m) is added as follows:

(m)      the contribution of all or any portion of the assets of, or the equity
interests in, certain subsidiaries organized and operating in Spain (including
Euronet Movilcarga, S.L. and Euronet Telerecarga, S.L.) into a non-wholly owned
joint venture otherwise permitted hereunder; and

 

2.6

Section 8.03 (Indebtedness) is amended in the following respects:

 

(a)

Subclause (iv) of clause (c) is amended to read as follows:

(iv) the covenants, terms and provisions of the indenture, note purchase
agreement, credit agreement or other governing instrument will not be less
favorable to EWI and the Consolidated Group, in any material respect, than the
indenture governing the Convertible Subordinated Debentures; provided that the
conversion rate may be less favorable to EWI and the Consolidated Group;

 

(b)

Subclause (iii) of the proviso of clause (e) is amended to read as follows:

(iii) the aggregate principal amount of all such Indebtedness shall not exceed
(A) in the case of members of the Consolidated Group organized and operating in
the Peoples Republic of China, an amount, at any time, equal to the remainder of
$50 million minus the aggregate amount of Investments under Section 8.02(i)(iii)
and the aggregate amount

 

3

 

--------------------------------------------------------------------------------



of Indebtedness outstanding under Section 8.03(o)(iv), and (B) in the case of
members of the Consolidated Group other than members that are organized and
operating in the Peoples Republic of China, $40 million at any time;

 

(c)

Clause (l) is amended to read as follows:

(l)        Indebtedness of up to €35 million under letters of credit or bank
guaranties (net of cash collateral provided therefor) required by (1) vendors or
suppliers of products, content or services distributed or provided through
processing networks of the Consolidated Group (including, without limitation,
those that supply PIN’s, on-line mobile or long distance phone time (including,
without limitation, telephone operators and other vendors or suppliers,
including Transport for London; distributors of prepaid music, television and
other services; and issuers of gift cards and other stored value cards)) in the
products or content supplied (including, without limitation, PIN inventory, PIN
accounts receivable (including the rights and Liens of mobile operators in the
Mobile Network Trust Arrangement) and any restricted cash accounts associated
with the purchase or sale of those products or content or (2) correspondent
payout agents to facilitate money transfers;

 

(d)

Clause (o) is amended to read as follows:

(o)       other Funded Debt not contemplated in the foregoing clauses of this
Section in an aggregate principal amount not to exceed (i) $10 million, in the
case of EWI, (ii) $5 million, in the case of any member of the Consolidated
Group other than EWI and members of the Consolidated Group that are organized
and operating in the Peoples Republic of China, (iii) $30 million in the
aggregate for all members of the Consolidated Group other than EWI and members
of the Consolidated Group that are organized and operating in the Peoples
Republic of China, and (iv) an amount, at any time, equal to the remainder of
$50 million minus the aggregate amount of Investments under Section 8.02(i)(iii)
and the aggregate amount of Indebtedness outstanding under Section
8.02(e)(iii)(A), in the aggregate for all members of the Consolidated Group that
are organized and operating in the Peoples Republic of China; and

 

2.7

Clause (g) of Section 8.06 (Restricted Payments) is amended to read:

(g)       EWI may redeem, retire, repurchase or acquire for value and otherwise
make payments with respect to the Convertible Debentures pursuant to the terms
and conditions set forth in Section 8.10.

2.8       Section 8.10 (Covenants Regarding Convertible Debentures and Other
Subordinated Debt) is amended in the following respects:

 

(a)

Clause (b) is amended as follows:

(1)       in subclause (iii) all references to the “Convertible Debentures” are
amended to read “Convertible Subordinated Debentures”;

(2)       the “and” at the end of subclause (ii) is deleted and an “and” is
inserted at the end of subclause (iii); and

 

4

 

--------------------------------------------------------------------------------



(3)       a new clause (iv) is added providing “the redemption, retirement,
repurchase, or acquisition for value of the Convertible Subordinated Debentures,
at any time and from time to time, (A) in connection with a refinancing,
refunding, renewal or extension of the Convertible Subordinated Debentures
otherwise permitted under Section 8.03(c), (B) in exchange for Capital Stock of
EWI issued directly to the holders of the Convertible Subordinated Debentures or
(C) with the proceeds of an Equity Transaction permitted for such purpose
hereunder.”

(b)       The “Notwithstanding” sentence at the end of Section 8.10 is amended
to read as follows:

“Notwithstanding the foregoing, EWI shall be permitted to redeem, repurchase,
retire or acquire, at any time and from time to time, Convertible Senior
Debentures (whether for cash and/or in exchange for Capital Stock of EWI) so
long as no Default or Event of Default shall exist immediately before or
immediately after giving effect to such redemption, repurchase, retirement or
acquisition.”

 

2.9

Section 8.13(a) (Consolidated Net Worth) is amended to read as follows:

(a)        Consolidated Net Worth. At any time, permit Consolidated Net Worth to
be less than the sum of (i) 75% of Consolidated Net Worth (as established by the
financial statements delivered pursuant to Section 7.01(b) for the fiscal
quarter ending March 31, 2007) after giving effect to the RIA Acquisition on a
Pro Forma Basis plus (ii) an amount equal to 50% of cumulative Consolidated Net
Income (but not less than zero) from the end of the first fiscal quarter to
occur after the Closing Date, plus (iii) an amount equal to 75% of net cash
proceeds from Equity Transactions occurring after the Closing Date, minus
(iv) one-time non-cash charges for impairment of goodwill or other intangible
assets taken during the period ending December 31, 2008 and thereafter to the
extent not included in the foregoing clause (ii) hereof.

2.10     The Domestic Security Agreement is amended such that (a) each reference
in Section 5(k) and (l) thereof to a Patent, Trademark or Copyright is amended
by inserting the word “material” immediately prior to such reference and (b) the
portion of Schedule 1(b) (Intellectual Property) thereto relating to Patents is
amended to read as attached hereto. Certain information on the version of that
schedule delivered at closing was incomplete or inaccurate. The corrected
schedule is provided with the intent to address and correct such items. Further,
by execution of this Amendment, the Lenders waive any Default or Event of
Default that exists, or may have existed, on account of the foregoing but that
would not have existed had the amendments provided for by this Section 2.10 been
in effect at the relevant time.

3.         EWI’s Objection to FASB 141(R). As permitted by Section 1.03(c) of
the Credit Agreement, EWI hereby objects to determining compliance with any
financial ratio or requirement set forth in any Credit Documents under the
computations required by FASB Statement No. 141(R) (Business Combinations) and
the Lenders hereby acknowledge that such computations shall continue to be made
on a basis consistent with the most recent financial statements delivered by EWI
under Section 7.01(b).

4.         Conditions Precedent. This Amendment shall be effective (such date on
which this Amendment becomes effective, the “Amendment No. 2 Effectiveness
Date”) immediately upon satisfaction of the following conditions:

(a)        Executed Amendment. Receipt by the Administrative Agent of multiple
counterparts of this Amendment duly executed by the Credit Parties, the Required
Lenders and

 

5

 

--------------------------------------------------------------------------------



the Administrative Agent.

(b)       Legal Opinions. Receipt by the Administrative Agent of favorable legal
opinions of counsel for EWI and the other Domestic Credit Parties, in form and
substance reasonably satisfactory to the Administrative Agent and the requisite
Lenders.

(c)        Organization Documents, Incumbency, Resolutions, Etc. Receipt by the
Administrative Agent of the following, each of which shall be originals or
facsimiles (followed promptly by originals), in form and substance satisfactory
to the Administrative Agent:

(i)        copies of the Organization Documents of each Domestic Credit Party
certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Domestic Credit Party to be true and correct as of the date of
this Amendment, unless a Responsible Officer of EWI certifies in a certificate
that the Organization Documents previously delivered to the Administrative Agent
in connection with the Credit Agreement have not been amended, supplemented or
otherwise modified and remain in full force and effect as of the date hereof;

(ii)       incumbency certificates identifying the Responsible Officers of the
Domestic Credit Parties who are authorized to execute this Amendment and related
documents and to act on the Domestic Credit Parties behalf in connection with
this Amendment and the Credit Documents, unless a Responsible Officer of EWI
certifies in a certificate that the incumbency certificates previously delivered
to the Administrative Agent in connection with the Credit Agreement have not
been amended, supplemented or otherwise modified and remain in full force and
effect as of the date hereof.

(iii)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Domestic
Credit Party as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment; and

(iv)      such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Domestic Credit Party is duly organized
or formed, and is validly existing, and in good standing in its state of
organization or formation.

(d)       Receipt by the Administrative Agent of (i) a fee, for the benefit of
the Lenders consenting to this Amendment, in an amount equal to one half of one
percent (0.50%) of the aggregate amount of such consenting Lenders’ loans and
commitments under the Credit Agreement and (ii) all other fees and expenses
required to be paid on or before the Amendment No. 2 Effectiveness Date.

5.         Effectiveness of Amendment. On and after the date hereof, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. For purposes
of clarification, all financial covenant calculations with respect to periods
prior to the Amendment No. 2 Effectiveness Date will be made using the financial
definitions and covenants as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according

 

6

 

--------------------------------------------------------------------------------



to its terms.

6.         Representations and Warranties; Defaults. The Credit Parties hereby
affirm each of the following:

(a)        all necessary action to authorize the execution, delivery and
performance of this Amendment has been taken;

(b)       after giving effect to this Amendment, the representations and
warranties set forth in the Credit Agreement and the other Credit Documents are
true and correct in all material respects as of the date hereof (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 6, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 7.01 of the Credit Agreement).

(c)        except as waived in Section 2.10 of this Amendment, before and after
giving effect to this Amendment, no Default or Event of Default shall exist; and

(d)       except as expressly provided otherwise herein, the liens and security
interests created and granted in the Credit Documents remain in full force and
effect and this Amendment is not intended to adversely affect or impair such
liens and security interests in any manner.

7.         Full Force and Effect. Except as modified hereby, all of the terms
and provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.

8.         Reaffirmation of Security Interests. The Credit Parties (a) affirm
that each of the liens granted in or pursuant to the Credit Documents are valid
and subsisting and (b) agree that this Amendment shall in no manner impair or
otherwise adversely effect any of the liens granted in or pursuant to the Credit
Documents.

9.         Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile shall be
effective as such party’s original executed counterpart and shall constitute a
representation that such party’s original executed counterpart will be
delivered.

10.       Fees and Expenses. The Credit Parties agree to pay all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including the reasonable
fees and expenses of Moore & Van Allen, PLLC.

11.       Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York.

[SIGNATURES ON FOLLOWING PAGES]

 

7

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

[The signature pages will be filed with the execution copy of Amendment No. 2

to the Credit Agreement]

 

 

 

--------------------------------------------------------------------------------



Schedule 1(b)

Intellectual Property

 

U.S. Patents (as of 2/5/09)

Patent

Serial No.

Recorded Date

Inventors

PCT filed

Methods and Systems for Transferring Funds

6,736,314

18-May 2004

 

18-May 2004

 

License Agreements:

(1) License Agreement, entered into on June 30, 2004 between TGIP, Inc., a Texas
corporation and Call Processing, Inc., to use U.S. Patent Nos. 5,511,114;
5,577,109; 5,721,768 and 6,502,745.  

(2) PaySpot, Inc., a Delaware corporation, entered into a License Agreement with
EWI Holdings, Inc., a Delaware corporation and unaffiliated third party, dated
as of January 30, 2007 whereby PaySpot was granted a license by EWI Holdings,
Inc. to use US Patent No. 6,526,130 and US Patent Application No. 10/316603.

 

 

--------------------------------------------------------------------------------



 

Schedule 1(b)

Foreign Patents (as of 2/5/09)

Euronet Foreign Patents and Applications

In the name of Euronet Worldwide Inc.

 

 

 

 

 

 

 

 

"Multifunctional Mobile Banking System"

Filed 5th March 2001 as international application no. PCT/US01/06922
(publication no. WO 02/07320)

Claiming priority date of 8th August 2000 from US application no. 09/634984

 

Page White & Farrer ref. 307571

 

 

 

 

 

Country

Application No.

Patent No.

 

 

Australia

2001241977

2001241977

 

 

Canada

2418991

 

 

 

China

1817033.1

 

 

 

Czech Republic

2003-1107

 

 

 

European Patent

1913300.8

 

 

 

Hong Kong

3105586.6

 

 

 

Croatia

P20030164A

 

 

 

Hungary

P0301709

 

 

 

Indonesia

W00200300240

 

 

 

India

130/MUMNP/2003

 

 

 

New Zealand

523880

523880

 

 

Poland

P365196

 

 

 

Serbia

P-92/03

 

 

 

 

 

 

 

 

"Financial Transaction system"

Filed 5th March 2001 as international application no. PCT/US01/06965
(publication no. WO 02/021416)

Claiming priorty date of 7th September 2000 from US application no. 09/657478

Page White & Farrer ref. 307572

 

 

 

 

 

Country

Application No.

Patent No.

 

 

Australia

2001245430

2001245430

 

 

Canada

2421308

 

 

 

China

1818516.9

 

 

 

 

 

--------------------------------------------------------------------------------



 

Czech Republic

2003-1131

 

 

 

European Patent

1918342.5

 

 

 

Hong Kong

3109454.7

 

 

 

Croatia

P20030254A

 

 

 

Hungary

P0302122

 

 

 

Indonesia

W00200300478

 

 

 

India

249/MUMNP/2003

 

 

 

New Zealand

524435

524435

 

 

Poland

P365173

 

 

 

Serbia

P-173/03

 

 

 

 

 

 

 

 

"System and Method for Purchasing Goods and Services through Financial Data
Network Access Points"

Filed 6th February 2001 as international application no. PCT/US01/40024
(publication no. WO 02/027629)

Claiming priority date of 28th September 2000 from US application no. 09/670826

Page White & Farrer ref. 307573

 

 

 

 

 

Country

Application No.

Patent No.

 

 

Australia

2001247953

2001247953

 

 

Canada

2424037

 

 

 

China

1819540.7

 

 

 

Czech Republic

2003-1053

 

 

 

European Patent

1920951.9

 

 

 

Hong Kong

4100232.4

 

 

 

Croatia

P20030325A

 

 

 

Hungary

P0302552

 

 

 

Indonesia

W00200300639

 

 

 

India

341/MUMNP/2003

 

 

 

New Zealand

546571

546571

 

 

Poland

P366045

 

 

 

Serbia

P-237/03

 

 

 

 

 

 

 

 

"System and Method for Purchasing Goods and Services through Financial Data
Network Access Points over a Point of Sale Network"

Filed 14th March 2003 as international application no. PCT/US03/07988
(publication no. WO 03/079159)

Claiming priority date of 14th March 2002 from US application no. 60/363884

 

 

 

--------------------------------------------------------------------------------



 

Page White & Farrer ref. 306877

 

 

 

 

 

 

 

 

Country

Application No.

Patent No.

 

 

Australia

2003218178

 

 

 

Canada

2479179

 

 

 

China

3808393

 

 

 

European Patent

3714169.4

 

 

 

Hong Kong

5102043.8

 

 

 

Croatia

P20040957A

 

 

 

Indonesia

W-00200401972

 

 

 

India

2304/CHENP/2004

 

 

 

New Zealand

546789

546789

 

 

Poland

P-373282

 

 

 

Serbia

P-901/04

 

 

 

Russian Federation

2004130461

2323477

 

 

South Africa

2004/7341

2004/7341

 

 

 

 

 

 

 

 

 

 

 